Citation Nr: 0800671	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 1964 
and from March 1966 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran raised a claim of entitlement to an increased 
rating for chorioretinitis and a claim to reopen entitlement 
to service connection for erectile dysfunction at the time he 
filed his substantive appeal in August 2005.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have asbestosis.

2.  The veteran does not have COPD that is related to his 
military service


CONCLUSIONS OF LAW

1.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have COPD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from July 1961 to July 1964 
and from March 1966 to September 1972.  The veteran's service 
personnel records reveal that he was an engineer equipment 
repairman and an engineer equipment mechanic.  The records 
document that the veteran served in the Republic of Vietnam 
from September 1967 to August 1968, November 1969 to November 
1970, and from December 1970 to December 1971.  The veteran 
claimed that he was exposed to herbicides serving in Vietnam 
and asbestos while working with lead paint and heating ducts 
in service, which caused him to develop asbestosis and COPD.  

The veteran's service medical records (SMRs) are negative for 
any reference to treatment for or a diagnosis of a lung or a 
respiratory disability.  An April 1964 separation examination 
included normal clinical findings of the veteran's lungs and 
chest, and a chest x-ray was noted to be normal.  Similar 
findings were reported at a March 1966 entrance examination, 
and a September 1972 separation examination.  Additionally, a 
May 1968 chest x-ray revealed clear lung fields, and the 
heart, great vessels, pleura, diaphragm, and osseous thorax 
were normal.  Lordotic x-rays of the chest dated "29 Feb." 
noted clear upper lobes.  

A physical examination performed by J. Hubbard, M.D., in 
December 1980 revealed a normal examination of the chest and 
clear lungs.  

Private treatment reports and letters from J. McGregor, M.D., 
dated in November 1980, H. Schlecter, M.D., dated in August 
and September 1981, and Dr. C. L. Davis, received in February 
1984 are unrelated to the issues on appeal.  

The veteran was afforded a VA examination in July 1981 at 
which time a chest x-ray revealed no evidence of acute 
cardiopulmonary disease.  

Associated with the claims file is a VA examination report 
dated in July 1983 which revealed a normal examination of the 
veteran's heart.  The chest and lung examinations were noted 
to be fair.  

VA examination reports dated in November 1983, March 1984, 
May 1986, January 1999, May 1999, and May 2003 were unrelated 
to the issues on appeal.  

Associated with the claims file are private treatment reports 
from Kentucky River Medical Associates dated from February 
1998 to September 1998, which reveal diagnoses of tobacco 
abuse (one pack a day for thirty-five years), chronic 
hypoxia, bronchitis, and COPD among other things.  A single 
frontal view of the chest obtained in February 1998 revealed 
an area of increased opacification at the left base, clear 
upper lung fields, and no evidence of pneumothorax.  The 
examiner noted that the findings could represent left lower 
lobe infiltrate or atelectasis.  Follow-up x-rays were 
recommended.  In September 1998 the veteran was admitted for 
treatment for COPD.  Chest x-rays revealed COPD.  The 
September 1998 x-rays were compared to the February 1998 x-
rays and revealed no infiltrates, pleural effusion, or 
congestive changes.  There were stable calcified granulomas 
at both lung bases.  The veteran was assessed with 
bronchitis.  

The veteran was afforded a VA respiratory examination in 
August 2003.  The veteran reported that he began to smoke at 
age eighteen and he said he smoked until the age of fifty-
five, averaging one package of cigarettes per day.  The 
examiner said the veteran denied a history of anorexia.  He 
said the veteran had no history of asthma.  The veteran 
reported occasional dyspnea.  Physical examination revealed 
that heart sounds were barely audible.  Lung fields were 
noted to be clear to percussion and auscultation with some 
clubbing noted.  The examiner diagnosed the veteran with 
moderately severe COPD with a moderately severe obstruction 
defect.  The examiner said that pulmonary function tests 
(PFTs) showed no response to bronchodilators.  The examiner 
opined that it was not likely, especially in view of the 
veteran's thirty-seven year history of cigarette smoking, 
that his asbestos exposure contributed to his COPD.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1999 to October 2005.  The 
records document a diagnosis of COPD as early as August 2003.  
In October 2004 a chest x-ray was noted to be stable.  PFTs 
dated in January 2005 revealed severe to very severe 
obstruction.  A September 2005 entry noted that PFTs obtained 
that day were improved from January 2005 and the veteran's 
COPD was described as moderately severe.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include asbestosis 
or COPD.  In general, for service connection to be granted 
for one of the listed diseases, which includes respiratory 
cancers, it must be manifested to a degree of 10 percent or 
more at any time after service.  Chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy must be 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  See C.F.R. § 3.307(a)(6)(ii) (2007); 68 Fed. Reg. 
34,541 (June 10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) 
implementing the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Asbestosis

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

The veteran's SMRs are negative for any evidence of a lung 
disorder.  No exposure to asbestos was noted in the service 
records.  The first evidence of record to show the veteran 
with any type of respiratory disorder are the private 
treatment reports from Kentucky River Medical Center dated in 
February 1998.  However, none of the medical evidence of 
record documents a diagnosis of asbestosis.  All of the 
medical evidence of record documents diagnoses of COPD.  The 
August 2003 VA examiner did not diagnose the veteran with 
asbestosis.  

In this case, the Board finds that the veteran does not have 
asbestosis.  Although the private treatment reports denoted 
possible infiltrate in the left lower lung base in February 
1998, x-rays obtained in September 1998 were compared to the 
February 1998 x-rays and revealed no infiltrates, pleural 
effusion, or congestive changes.  On each occasion when a 
chest x-ray was performed there was no suggestion of any 
asbestosis.  Consequently, the Board finds that the veteran 
does not have asbestosis.  The veteran is presumed to have 
been exposed to herbicides in service based on his service in 
the Republic of Vietnam.  However, even assuming that, as 
alleged, the veteran was exposed to herbicides and/or 
asbestos during service, in order to establish service 
connection he has to show that a current disability is linked 
to exposure to herbicides or asbestos in service.  No current 
asbestosis is shown.



COPD

In this case the veteran maintains that he has COPD which was 
caused by his military service including exposure to asbestos 
and herbicides.  As noted above, no exposure to asbestos was 
noted in the service records and the veteran is presumed to 
have been exposed to herbicides in service based on his 
service in the Republic of Vietnam.  

The evidence of record reveals that the veteran was diagnosed 
with COPD in February 1998, more than twenty-five years after 
the veteran separated from service.  None of the medical 
evidence of record includes an opinion regarding the etiology 
of the veteran's COPD.  The August 2003 VA examiner opined 
that it was not likely, especially in view of the veteran's 
thirty-seven year history of cigarette smoking, that his 
asbestos exposure contributed to his COPD.  Presumably, the 
examiner was referring to the veteran's allegation of in-
service exposure to asbestos.  Under these circumstances, as 
there is no competent medical evidence establishing that the 
veteran's COPD is related to service, including exposure to 
herbicides or asbestos, service connection must be denied.

The Board notes that the veteran has alleged that he has 
asbestosis and COPD related to service.  While the veteran is 
capable of providing information regarding the current 
condition of his lungs, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asbestosis or COPD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letter dated in May 2003.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), no such issues are 
now before the Board.  

The record also indicates that the veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has not suggested that 
any such records would show that either disability was 
traceable to military service.  There is no indication that 
the records would be relevant to these claims.  Remanding the 
case to obtain such records would serve no useful purpose.   

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's service medical records, service 
personnel records, private treatment reports, and VA 
treatment reports.  The veteran was afforded a VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for asbestosis and COPD should be granted.  


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for COPD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


